OPINION OF THE COURT BY
FREAR, C.J.
It is not altogether easy to say what ought to be done in a case like this, the record in which teems with irregularities, if not reversible errors, from beginning to end. After distributing half the estate to Thomas Fitch, attorney-at-law for the decedent’s widow, a resident of British Guiana (why distribution should be made to the attorney-at-law rather than to the heir-does not appear), the Circuit Judge allowed time to produce, evidence of other heirs, — upon the expiration of which time, such evidence not being produced, the remaining half was distributed to the same attorney. Some time afterwards evidence was received as to the existence of a sister of the deceased in Hadeira, whereupon the attorney in fact of both the widow and sister (not the widow and sister themselves by their attorney) *14-.moved the judge to modify the second order of distribution (without suggesting in what respect) and also to fix the fees «of the attorney at law of the attorney in fact (not of the widow .and sister) in the matter “for the revocation of the administrator” of the estate. (Why the attorney of the widow should .ask for a modification of an order distributing the whole estate to her, when, if she wished the sister to get her share, she could pay it over to her, does not appear. Why the attorney in fact should act for both widow and sister, if their interests were .adverse, also does not appear. Why he should ask for a modifi- • cation or revocation of the final order for the purpose of having the fees of the attorney at law fixed, and why he should ask the judge to fix those fees at all, they being a matter of private .arrangement, also does not appear.) Apparently the attorney in fact after settling with the attorney at law, in accordance with what was their construction of a special contract as to fees, -came to the conclusion that under that construction the fees ■exceeded what the services were worth, which was very likely the case. The Judge thereupon revoked the second order of • distribution on the ground that the widow was not the sole heir and directed the attorney at law (not the widow) to pay into -court to “await further proceedings” the sum ($486.76) paid under that order. Later, on the same day, on a showing that a part of that sum ($229.16) had been paid by said attorney to the attorney in fact, he modified the order and directed the attorney at law to pay in only the balance ($257.60). It is from this last order that the attorney at law appeals. The Judge also directed the attorney in fact of the widow to pay in the $229.16, but afterwards directed this sum to be paid back to him on the ground that he was authorized to keep it as attorney in fact for the sister, and that the order to pay it into court was inadvertently made. (Why the money should be ordered' paid to the attorney in fact of the sister before the proposed further hearing as to whether she was entitled to it and before any adjudication to that effect does not appear.)
Whether a final order of distribution can be revoked on motion in probate, in the absence of fraud or mistake, it is *15unnecessary to decide. Whether such an order of revocation is final for the purposes of appeal, it is also unnecessary to decide. No such appeal is brought here by any party shown to be entitled to appeal. Neither the widow nor the sister appeals. The appeal' is taken solely by the attorney at law of one or both of the interested parties, and he appeals in his own right. He, of course, could not appeal from an order against his client, stick as an order opening the decree of distribution. But he may appeal as a party in interest from the order to pay money into court, on the theory that the'amount, ordered to be paid had been retained by him as his fee in settlement with his client, that is, as if he had paid over to the attorney in fact of the widow the entire amount received from the court and had been paid back the amount of his fee. We had some doubt at first, on account of the unsatisfactory state of the record, whether it ivas sufficiently clear that a settlement had been made between the attorney at law and his client, so as to vest the sum retained by the former in him in his own right, but on the whole we think that is shown to be the fact, and therefore the attorney at law is entitled to appeal from the order in his own right. The order to pay money into court is final for the purposes of appeal as to him. Indeed, this would seem to be a case of want of jurisdiction to make the order rather than of mere error. What authority was there to order a third party to pay into court a sum of money of his own in a ease in which he had no interest and to which he was not a party, and the fact that the order was also to “await further proceedings” did not make it interlocutory so as to preclude an appeal. A judge cannot order people at random to pay money into court to await his pleasure. The attorney was clearly entitled to the possession of the money as against the court, and an order depriving him of that possession would be final for the purposes of appeal as much as an order depriving him of the possession of a tract of land belonging to him would be. There was moreover no intimation as to what was to be done with the money or what further proceedings it was to await. Apparently the order was an adjudication that as between the *16attorney and the estate the money belonged to the estate and that was final as to him for the purposes of appeal. He was deprived, of a substantial right — not only of the right of possession but of the right of property as well. If he should get any of it back, so far as this order contemplated, it would be as an incidental result of a further distribution of the estate.
Henry E. Highton for appellant.
Geo. A. Davis for defendant.
The order appealed from is reversed and the case remanded to the Circuit Judge for further proceedings consistent herewith.